DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and January 11, 2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 334 in Fig. 6, 532, 986, and 48 in Fig. 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 126, 128, 132, 134, 226, 324, 441, 571, 641, 726, 728, 732, 841, 931, 941, 982, 988, 944c, and d218.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference characters "78" (Page 27 line 26) and "48" (Page 41 Line 10) have both been used to designate the annulus. 
Reference characters “861” (Page 50 Line 8) and “938” (Page 48 Line 45) have both been used to designate the radial strips. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference number 250 has been used to designate both an adjustment tool (Page 34 Line 13) and a delivery tool (Page 35 Line 30).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 10-11, 13-18, 20-26, 32, 45-47, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the cells” in line 8. It is unclear if the limitation is included in the array of adjoining cells in line 4. Therefore, the scope of the limitation is indefinite. For examination purposes, the array of adjoining cells is interpreted to include the limitation. 

Claim 10 recites the limitation “the struts” in line 8. It is unclear if the limitation is included in the plurality of aperture-surrounding struts in line 6. Therefore, the scope of the limitation is indefinite. For examination purposes, the plurality of aperture-surrounding struts is interpreted to include the limitation. 

Claim 14 recites the limitation “a downstream end of at least one of the aperture-surrounding struts” in line 2. It is unclear if the limitation is the same as the downstream end of at least one of the aperture-surrounding struts previously established in claim 13. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is interpreted to be the same as the downstream end of at least one of the aperture-surrounding struts in claim 13. 

Claim 16 recites the limitation “the ventricle legs” in line 2. It is unclear if the limitation is included in the plurality of struts previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purpose, the plurality of struts in claim 1 is interpreted to include the limitation. 

Claim 17 recites the limitation “the ventricle legs” in line 2. It is unclear if the limitation is included in the plurality of struts previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purpose, the plurality of struts in claim 1 is interpreted to include the limitation.

Claim 2-3, 6, 11, 13, 15, 18, 20-26, 32, 45-47, and 60 are rejected as they are dependent on the rejected claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Present claim 1 is currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited 
functions of the apparatus claims.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 
705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).


Claims 1-2, 6, 10, 18, 20, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubishevitz et al. (US Pub. No 2019/0099267 A1), hereinafter Tubishevitz.

Regarding claim 1, Tubishevitz discloses an apparatus for use with a native valve of a heart of a subject, the apparatus comprising a leaflet support (Paragraph 0012 ; Figs. 1-4), the leaflet support comprising: a frame (Fig. 1 – lateral crown portion 12) having an upstream side and a downstream side, the frame: defining an array of adjoining cells (Paragraph 0067 ; Fig. 3), and an aperture between the upstream side and the downstream side (Fig. 3), and configured to: be placed against an annulus of the heart (Paragraph 0022), and facilitate blood flow, via the cells, between the upstream side and the downstream side; a barrier (Fig. 3 – fabric cover 34): impermeable to blood flow (Paragraph 0031 – fabric can be made of PET or Dacron which are both impermeable to blood flow), and coupled to the frame in a manner that obstructs blood flow through the aperture (Paragraph 0016); and a plurality of ventricular legs (Fig. 2 – anchoring arms 16) each ventricular leg extending radially outward and upstream, toward the frame     (Fig. 2).
Regarding the claims recitation that the instant invention facilitates blood flow, between the upstream and downstream side , the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Tubishevitz discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 2, Tubishevitz discloses the apparatus according to claim 1, wherein each of the ventricular legs is coupled to the frame (Fig. 2 – anchoring arms 16 are coupled to the lateral crown     portion 12).

Regarding claim 6, Tubishevitz discloses the apparatus according to claim 1, wherein the aperture is a first aperture (See Fig. 3 below), and the frame further defines a second aperture between the upstream side and the downstream side (See Fig. 3 below).

Regarding claim 10, Tubishevitz discloses the apparatus according to claim 1, wherein: the aperture is a first aperture (See Fig. 3 above), the frame is shaped to define a second aperture between the upstream side and the downstream side (See Fig. 3 above), and the frame comprises a plurality of aperture-surrounding struts (Fig. 3 – lateral crown 12), at least two of the struts surrounding the first aperture and at least two of the struts surrounding the second aperture (Fig. 3), the struts extending radially inwardly and in a downstream direction from an outer frame-perimeter of the frame (Fig. 3 depicts struts on lateral crown 12 extending radially ; Fig. 4 depicts the struts on the lateral crown 12 extending in a downstream direction from an outer-frame perimeter).

Regarding claim 18, Tubishevitz discloses the apparatus according to claim 1, wherein the barrier is coupled to the frame in a manner that at least partially covers at least one of the cells (Fig. 3 – cover 32 covers the cells of the lateral crown 12).

Regarding claim 20, Tubishevitz discloses the apparatus according to claim 18, wherein the barrier is coupled to the frame in a manner that at least partially covers each cell of the frame (Fig. 3 – cover 32 covers the cells of the lateral crown 12).
Regarding claim 47, Tubishevitz discloses the apparatus according to claim 1, wherein a central axis of the leaflet support passes through the aperture (Fig. 3 – the central axis of the device pass through the aperture in the middle of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11, 13-17, 26, 45-46, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tubishevitz in view of Finch et al. (WO 2014/150106 A1), hereinafter Finch.

Regarding claim 3, Tubishevitz discloses the apparatus according to claim 1, but does not disclose wherein each ventricular leg extends further radially outward than the barrier. However, Finch teaches wherein each ventricular leg (Fig. 2 - flange 102) extends further radially outward than the barrier (Fig. 2 depicts the flange 102 extending further radially from flow control element 105).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventricular legs of Tubishevitz with Finch for the purpose of securing the device in place (Paragraph 00172 of Finch).

Regarding claim 11, Tubishevitz discloses the apparatus according to claim 10, but does not disclose wherein each ventricular leg extends radially outward from exactly two of the aperture-surrounding struts. However, Finch teaches wherein each ventricular leg extends radially outward from a downstream end of at least one of the aperture-surrounding struts (Fig. 80c depicts the device expanded ; Fig. 80d depicts 80c as a plane. Apertures are formed by arm sections 8008, 8010, and 8012, The ventricular legs extend from two ends ; Paragraph 00271).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventricular legs of Tubishevitz with Finch for the purpose of securing the device in place (Paragraph 00172 of Finch).

Regarding claim 13, Tubishevitz discloses the apparatus according to claim 10, but does not disclose wherein each ventricular leg extends radially outward from a downstream end of at least one of the aperture-surrounding struts. However, Finch teaches wherein each ventricular leg extends radially outward from a downstream end of at least one of the aperture-surrounding struts (Fig. 80B – flange 8006 extends radially outward from the aperture surrounding struts 8008, 8010, and 8012 (Best depicted in Fig. 80D).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventricular legs of Tubishevitz with Finch for the purpose of securing the device in place (Paragraph 00172 of Finch).

Regarding claim 14, Tubishevitz in view of Finch discloses the apparatus according to claim 13, but does not disclose wherein each ventricular leg extends, from a downstream end of at least one of the aperture-surrounding struts: radially outward, and toward the frame. However, Finch teaches wherein each ventricular leg extends, from a downstream end of at least one of the aperture-surrounding struts: radially outward, and toward the frame (Fig. 80B – flange 8006 extends radially outward and toward the frame).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventricular legs of Tubishevitz in view of Finch with Finch for the purpose of securing the device in place (Paragraph 00172 of Finch).

Regarding claim 15, Tubishevitz in view of Finch discloses the apparatus according to claim 13, but does not disclose wherein a respective end-portion of each ventricular leg faces the frame from a position that is: radially outward of the barrier, and downstream from the frame. However, Finch teaches wherein a respective end-portion of each ventricular leg faces the frame from a position that is: radially outward of the barrier, and downstream from the frame (Fig. 80B – flange 8006 is located downstream of the frame and extends radially outward from the barrier (Fig. 2 – flow control element 105).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventricular legs of Tubishevitz in view of Finch with Finch for the purpose of securing the device in place (Paragraph 00172 of Finch).

Regarding claim 16, Tubishevitz in view of Finch discloses the apparatus according to claim 13, but does not disclose wherein, in an absence of tissue between the ventricular legs and the frame, a respective end-portion of each ventricular leg is disposed upstream from the frame.
However, it would have been an obvious matter of design choice to, in the absence of tissue, not have the respective end-portion of the ventricular legs disposed upstream from the frame, since the applicant has not disclosed that having the respective end-portion of the ventricular legs disposed upstream from the frame in the absence of tissue solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with not have the respective end-portion of the ventricular legs disposed upstream from the frame.

Regarding claim 17, Tubishevitz in view of Finch discloses the apparatus according to claim 13, but does not disclose wherein, in an absence of tissue between the ventricular legs and the barrier, a respective end-portion of each ventricular leg presses against the barrier.
However, it would have been an obvious matter of design choice to, not have the respective end-portions of each ventricular leg press against the barrier in the absence of tissue, since the applicant has not disclosed having the respective end-portions of each ventricular leg press against the barrier in the absence of tissue solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with not have the respective end-portions of each ventricular leg press against the barrier in the absence of tissue.

Regarding claim 26, Tubishevitz discloses the apparatus according to claim 1, but does not disclose wherein: the aperture defines an aperture area, and the barrier obstructs blood flow through the aperture by covering a portion of the aperture area. However, Finch teaches wherein: the aperture defines an aperture area (Fig. 26 – core segment 106), and the barrier obstructs blood flow through the aperture by covering a portion of the aperture area (Fig. 26 – flow control element 105).
	Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Tubishevitz with Finch for the purpose of enabling the creation of a sealable connection to the septum wall after placement (Paragraph 00223 of Finch).

Regarding claim 45, Tubishevitz discloses the apparatus according to claim 1, but does not disclose wherein the barrier is circular or elliptical. However, Finch teaches wherein the barrier is circular or elliptical (Paragraph 00292).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Tubishevitz with Finch for the purpose of making the device more conductive to a bicuspid configuration (Paragraph 00292 of Finch).

Regarding claim 46, Tubishevitz discloses the apparatus according to claim 1, but does not disclose wherein the barrier is “D”- shaped. 
However, it would have been an obvious matter of design choice to have the barrier circular or elliptical (Paragraph 00292 of Finch), since the applicant has not disclosed that shaping the barrier like a “D” solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the barrier shaped like a circle or an ellipse.

Regarding  claim 60, Tubishevitz discloses the apparatus according to claim 1, but does not disclose wherein the adjoining cells of the array are arranged to shape the frame as a ring having an inner ring-perimeter that defines the aperture. However, Finch teaches wherein the adjoining cells of the array are arranged to shape the frame as a ring having an inner ring-perimeter that defines the aperture (Fig. 6 depicts the cells creating an inner ring-perimeter that defines the aperture).
Tubishevitz and Finch are considered to be analogous to the claimed invention because they both disclose a device that is placed in the heart. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Tubishevitz with Finch for the purpose of allowing the internal diameter to expand to reach a uniform target dimension (Paragraph 0028 of Finch).

Claims 21- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tubishevitz in view of Lamphere et al. (US Pub. No 2008/0221672 A1), hereinafter Lamphere.

Regarding claim 21, Tubishevitz discloses the apparatus according to claim 1, wherein: the frame defines an outer frame-perimeter (Fig. 3 depicts the lateral crown 12 having an outer perimeter), but does not disclose the barrier is shaped to define at least one radial strip, the at least one radial strip extending radially inwardly toward a central axis of the leaflet support and radially outwardly toward the outer frame-perimeter. However, Lamphere teaches the barrier is shaped to define at least one radial strip (Fig. 22 – legs 2212), the at least one radial strip extending radially inwardly toward a central axis of the leaflet support and radially outwardly toward the outer frame-perimeter (Fig. 22 depicts legs 2212 extending from the central axis to the outer-frame perimeter).
Tubishevitz and Lamphere are considered to be analogous to the claimed invention because they both disclose a prosthetic that is implanted in the heart to prevent regurgitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Tubishevitz with Lamphere for the purpose of providing stability to the prosthesis (Paragraph 0056 of Lamphere).

Regarding claim 22, Tubishevitz in view of Lamphere discloses the apparatus according to claim 21, but does not disclose wherein the at least one radial strip extends at least two thirds of a radial distance from the central axis to the outer frame-perimeter. However, Lamphere teaches wherein the at least one radial strip extends at least two thirds of a radial distance from the central axis to the outer frame-perimeter (Fig. 22 depicts legs 2212 extending at least two thirds of the radial distance from the central axis).
Tubishevitz and Lamphere are considered to be analogous to the claimed invention because they both disclose a prosthetic that is implanted in the heart to prevent regurgitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Tubishevitz with Lamphere for the purpose of providing stability to the prosthesis (Paragraph 0056 of Lamphere).

Regarding claim 23, Tubishevitz in view of Lamphere discloses the apparatus according to claim 21, but does not disclose wherein the at least one radial strip is a plurality of the radial strips. However, Lamphere teaches wherein the at least one radial strip is a plurality of the radial strips (Fig. 22 – three legs 2212).
Tubishevitz and Lamphere are considered to be analogous to the claimed invention because they both disclose a prosthetic that is implanted in the heart to prevent regurgitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Tubishevitz with Lamphere for the purpose of helping the ring assume and/or maintain its shape (Paragraph 0056 of Lamphere).

Regarding claim 24, Tubishevitz in view of Lamphere discloses the apparatus according to claim 23, but does not disclose wherein the plurality of the radial strips comprises exactly three of the radial strips. However, Lamphere teaches wherein the plurality of the radial strips comprises exactly three of the radial strips (Fig. 22 – three legs 2212).
Tubishevitz and Lamphere are considered to be analogous to the claimed invention because they both disclose a prosthetic that is implanted in the heart to prevent regurgitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Tubishevitz with Lamphere for the purpose of helping the ring assume and/or maintain its shape (Paragraph 0056 of Lamphere).

Regarding claim 25, Tubishevitz in view of Lamphere discloses the apparatus according to claim 23, but does not disclose wherein the plurality of the radial strips are positioned to each align with a respective commissure of the native valve of the heart of the subject and to reduce flailing of native leaflets of the heart into an atrium of the heart. However, Lamphere teaches wherein the plurality of the radial strips are positioned to each align with a respective commissure of the native valve of the heart of the subject and to reduce flailing of native leaflets of the heart into an atrium of the heart (Fig. 22 depicts legs 2212 are positioned to align with commissures 2220).
	Tubishevitz and Lamphere are considered to be analogous to the claimed invention because they both disclose a prosthetic that is implanted in the heart to prevent regurgitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Tubishevitz with Lamphere for the purpose of promoting uniform blood flow (Paragraph 0104 of Lamphere)

Claim 32 is rejected under U.S.C. 103 as being unpatentable over Tubishevitz in view of Birdsall (US Pub. No 2007/0239265 A1).

Regarding claim 32, Tubishevitz discloses the apparatus according to claim 1, but does not disclose a barrier-delivery tool, the barrier-delivery tool configured to: reversibly engage the barrier, and while the frame is disposed at the native valve, transluminally: position the barrier with respect to the frame, and couple the barrier to the frame in the manner that obstructs blood flow through the aperture. However, Birdsall teaches a barrier-delivery tool (Fig. 4 – delivery catheter 404), the barrier-delivery tool configured to: reversibly engage the barrier (Paragraph 0047), and while the frame is disposed at the native valve, transluminally: position the barrier with respect to the frame (Paragraph 0047), and couple the barrier to the frame in the manner that obstructs blood flow through the aperture (Paragraph 0047).
	Tubishevitz and Birdsall are considered to be analogous to the claimed invention because they both disclose a device for placing a prosthetic in a heart valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify valve of Tubishevitz with Birdsall for the purpose of preventing blood flow (Paragraph 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramer (US Pub. No 2016/0199181 A1) teaches a device that is used to reduce the regurgitant jet.
Neuss (US Pub. No 2011/0054519 A1) teaches a device that is used to plug a valve in the heart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786